Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INFORMATION PROCESSING DEVICE AND METHOD 
FOR CONTROLLING INPUT POSITION IN AN OVERLAP REGION.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed recites “a program” which is directed to a computer program per se..  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program per se. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2017/0300176 A1 (hereinafter “Chen”) in view of Noritada, Japanese Patent Application, JP2018010602 (hereinafter “Noritada”; Applicant-submitted English translation provided with IDS used for citations). 


	
Regarding claim 1, Chen discloses an information processing apparatus (see at least FIG. 2 with touch projection system 100 described at [0021]) comprising:
a display controller (see at least FIG. 2 and computer apparatus 9 which serves as “image source and a system operation control center”) that controls display of a displayed image in at least one display region of a plurality of display regions (see at least FIG. 2 and U1 and U2 displayed via the projection unit 3 projecting projection sub-images 1  as described at least at [0021]-[0022]) on a basis of an input position detected on a basis of a captured image (see at least FIG. 2 and image capture unit 4 which senses touch points described at [0021] and [0023] and [0026]), wherein
the plurality of display regions includes a first display region and a second display region (see at least FIG. 2 and U1 and U2 displayed via the projection units 3 projecting both projection sub-images 1 as described at least at [0021]-[0022]), and
in a case where the input position has moved to an overlap region where the first display region and the second display region overlap with each other (see at least FIG. 6 illustrating overlap , the display controller controls display of the displayed image in the overlap region (see at least FIG. 6 with determination of displayed image based on timing position of the display described at [0030]-[0035]). 
However, Chen does not explicitly disclose control of the display is on a basis of the input position before moving to the overlap region.
In the same field of endeavor, Noritada discloses a multi-projection display system wherein control of the display is on a basis of the input position before moving to the overlap region (see generally FIGS. 11-18 and describing control specifically at [0087]-[0094]; further see at least FIG. 14 describing overlap of images and FIGS. 15 and 16 describing determination of input in overlapping areas at least at [0109]-[0112])
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the multi-projection system of Chen to incorporate the overlap functionality as disclosed by Noritada because the references are within the same field of endeavor, namely, multi-projection touch input systems with overlap of multiple projectors. The motivation to combine these references would have been to improve proper identification of the input in overlapped areas (see Noritada at least at [0005]-[0007]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Chen in view of Noritada discloses the information processing apparatus according to claim 1 (see above), wherein the display controller controls display of the displayed image in the overlap region on a basis of from which one of a first non-overlap region with the second display region of the first display region and a second non-overlap region with the first display region of the second display region the input position moves to the overlap region (see Chen at FIG. 6 .

Regarding claim 3, Chen in view of Noritada discloses the information processing apparatus according to claim 2 (see above), wherein the input position includes a first input position in the first display region (see at least Noritada at FIGS 14-16. describing input in a first display region 20-1 at least at [0104]-[0111]), and 
in a case where the first input position has moved from the first non-overlap region to the overlap region, the display controller gives higher priority to display of a first displayed image in the first display region than to display of a second displayed image in the second display region (see at least Noritada at FIGS. 14-16 describing input in a first display region 20-1 at least at [0104]-[0111], priority given to the higher at [0111]-[0112]). 

Regarding claim 4, Chen in view of Noritada discloses the information processing apparatus according to claim 3 (see above), wherein the input position includes a second input position in the second display region (see at least FIG. 6 of Chen generally and further at Noritada at FIGS. 14-16 with [0104]-[0112]), and
in a case where the second input position has moved from the overlap region to the second non-overlap region, the display controller controls display of the second displayed image (see at least FIG. 6 of Chen generally and further at Noritada at FIGS. 14-16 with [0104]-[0112], it would be obvious to one of ordinary skill in the art to follow control the second displayed image according to the input in the second display region as suggested by Noritada).

5, Chen in view of Noritada discloses the information processing apparatus according to claim 4 (see above) wherein in a case where the first input position moves in the overlap region, the display controller controls display of the first displayed image on a basis of a position after combination of the first input position and the second input position (see at least Chen at FIG. 6 and 7 describing P4, Q4 and P5, Q5 and describing blending or elimination of one or the other points at least at [0030]-[0035]).


Regarding claim 12, Chen in view of Noritada discloses the information processing apparatus according to claim 1 (see above), wherein the first display region is a display region by a first display apparatus (See at least Chen at FIG. 2 with two separate display apparatus projection units 3 as disclosed at [0021]), and the second display region is a display region by a second display apparatus different from the first display apparatus (See at least Chen at FIG. 2 with two separate display apparatus projection units 3 as disclosed at [0021]). 

Regarding claim 13, Chen in view of Noritada discloses the information processing apparatus according to claim 12 (see above), wherein
the first display apparatus is a first projector (see Chen at FIG. 2 and projection unit 3 on the left side),
the first display region is a projection region by the first projector (see at least Chen at FIG. 2 with sub-images 1 projected by each projection unit 3),
the second display apparatus is a second projector different from the first projector (see Chen at FIG. 2 and projection unit 3 on the right side), and
the second display region is a projection region by the second projector  (see at least Chen at FIG. 2 with sub-images 1 projected by each projection unit 3). 

Regarding claim 14, Chen in view of Noritada discloses the information processing apparatus according to claim 1 (see above), wherein the input position is a position of an operation body detected from the captured image (see at least Chen at Abstract and at [0003]).

Regarding claim 15, Chen in view of Noritada discloses the information processing apparatus according to claim 14 (see above), wherein the operation body includes a pen type input apparatus (see Chen at [0003]).

Regarding claim 16, Chen in view of Noritada discloses the information processing apparatus according to claim 15 (see above), wherein the input position is a position where light emission of an infrared LED or a visible light LED of the input apparatus is detected (see at least Chen at [0021] and [0003]).

Regarding claim 17, Chen in view of Noritada discloses the information processing apparatus according to claim 4 (see above), wherein
the first input position is a position detected from a first captured image and transformed on a basis of a first transformation parameter (see Chen at least FIG. 2 with image capture unit 4 and describing distance as a parameter for transformation and determination at [0030]), and
the second input position is a position detected from a second captured image and transformed on a basis of a second transformation parameter different from the first transformation parameter (see Chen at least FIG. 2 with image capture unit 4 and describing time as a parameter for .

Regarding claim 18, Chen in view of Noritada discloses the information processing apparatus according to claim 17 (see above), wherein the first captured image and the second captured image are images captured by different cameras or images of different regions captured by a same camera (see Chen at least FIG. 2 and image capture units 4 for capturing the image of the input as disclosed at [0006] and [0021]).

Regarding claim 19, it is similar in scope to claim 1 above, the only difference being, claim 19 is directed to an information processing method (see Chen at FIGS. 7 and [0009]). Therefore, claim 19 is similarly analyzed and rejected as claim 1 above. 


Regarding claim 20, it is similar in scope to claim 1 above, the only difference being, claim 20 is directed to a program causing a computer to function as an information processing apparatus (see Chen at [0044] generally and Noritada at [0009]). Therefore, claim 20 is similarly analyzed and rejected as claim 1 above. 

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the cited prior art of record does not teach or disclose the following combination of limitation of the dependent claim 6:
wherein in a case where the first input position moves in the overlap region, the display controller controls display of the first displayed image on a basis of a position after addition of a result
obtained by multiplying the first input position by a first weight and a result obtained by multiplying the second input position by a second weight.

By virtue of their dependency on claim 6, claims 7-11 are also objected to. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee et al., US 2012/0148096 A1 describing overlapped projection devices and transferring data between first and second projection devices; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/               Examiner, Art Unit 2623                                                                                                                                                                                         					/AMARE MENGISTU/                             			Supervisory Patent Examiner, Art Unit 2623